Citation Nr: 0527063	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-12 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
anxiety or bipolar disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and bipolar 
disorder, and post-traumatic stress disorder (PTSD), claimed 
as secondary to sexual assault.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from May 1976 to May 1978.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

The appellant was afforded a personal hearing before a 
hearing officer at the RO in July 2004.  A transcript of the 
hearing has been associated with the claims file.  

In a VA Form 9, received in May 2003, the appellant requested 
a Board hearing.  In correspondence received in June 2003, 
the appellant indicated that he desired a hearing before a 
hearing officer at the RO.  The appellant was afforded a 
personal hearing before a hearing officer at the RO in July 
2004.  A transcript of the hearing has been associated with 
the claims file.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) claimed as secondary to sexual assault 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for anxiety and bipolar disorder was 
denied in a March 1998 rating decision.  The appellant was 
notified of the determination and did not appeal.  

2.  The evidence presented since the March 1998 rating 
decision is relevant and probative of the issue regarding 
service connection for an anxiety and bipolar disorder.  


CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying service connection 
for anxiety and bipolar disorder is final.  

2.  New and material evidence has been presented since the 
March 1998 rating decision which denied reopening the claim 
of entitlement to service connection for anxiety and bipolar 
disorder and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. §§ 5108, 7105.  If a timely substantive appeal is 
not filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2004).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

Analysis

Any defect in regard to VCAA is harmless error as the 
application to reopen is granted.  

Service connection for anxiety was initially denied in April 
1996.  In March 1998, the AOJ denied reopening a claim for 
service connection for anxiety and bipolar disorder.  The 
decision notes that anxiety and/or bipolar disorder existed 
prior to service and was not aggravated during service.  In 
essence, there was a denial of service connection.  The 
veteran was informed of the determination and of his right to 
appeal.  In the absence of an appeal, the decision became 
final.  At the time of the prior denial, there was in-service 
evidence of anxiety and post service evidence of personality 
disorder, bipolar disorder, and depression, but there was a 
lack of competent evidence relating a psychiatric disorder to 
service.  Since that determination, the appellant has applied 
to reopen his claim.  In support of the application, the 
appellant presented a statement from his private physician, 
received in August 2004, to the effect that PTSD manifested 
by anxiety and depression was related to service.  The 
document notes the appellant's reported history of having 
been raped during service.  The physician noted that he also 
had bipolar disorder.  

Based upon the reasoning behind the prior denial, that the 
additional evidence did not show the incurrence of a 
psychiatric disorder, this evidence is relevant and probative 
of the issue at hand.  Accordingly, the claim is reopened.  

Regardless of the above reasoning, the AOJ was able to obtain 
additional service records, including the result of a normal 
psychiatric evaluation.  In view of the fact that the prior 
decision indicated that a psychiatric disorder had preexisted 
service, the receipt of service medical records, including 
this service record is new and material.  38 C.F.R. 
§ 3.156(c).


ORDER

The application to reopen a claim of entitlement to service 
connection for anxiety or bipolar disorder is granted.  


REMAND

The appellant asserts that he has a psychiatric disability is 
a result of his military service.  He claims that he was 
raped and subject to lewd comments during service.  

Service medical records reflect that the appellant was 
referred for evaluation in April 1978 because he confessed to 
being homosexual.  The record notes that he had apparently 
had sexual relations with a male Marine while intoxicated.  
The examiner noted that the appellant had since sought and 
found male sex partners and viewed himself as exclusively 
homosexual and felt he would be happy if freed from the 
pressure of having to hide his sexual preferences in service.  
The matter was noted to have become acute when the appellant 
was asked if he was 'gay,' causing him to seek separation.  
The impression was Class II homosexual.  No need for 
psychiatric evaluation was noted to be needed under the 
pertinent regulations.  The record notes that since he had 
already spoken with a clinical psychologist a repeated 
interview would be pertinent.  

The May 1978 separation examination report shows that 
psychiatric examination was normal.  The report notes that a 
determination had been made of Class II homosexuality and 
that he had received Valium on 2 occasions for anxiety 
associated with this.  

A February 1995 private record of treatment notes, "4 Tx 
since 18, . . .no suicidal ideation in 3 months."  A January 
1996 treatment record notes the appellant's report of 
treatment for a suicide attempt in about 1979 or 1980.  

On VA examination in September 1997, the examiner stated that 
claims file was not available for review.  The diagnosis was 
bipolar depression.  The examiner stated that it was not 
related to his having been in service and that it was not 
aggravated by service.  The examiner noted that the appellant 
had not given such a history and had functioned reasonably 
well after separation.

On VA examination in November 1997, a history of a suicidal 
attempt at age 18 and subsequent hospitalization was noted 
prior to service.  The diagnosis was bipolar disorder

In a January 2004 letter, S. P., the appellant's sister, 
stated that he she had moved to Yuma, Arizona in July 1977 at 
her brother's request.  She added that he told her that he 
had been attacked and raped and was afraid to be there by 
himself.  

At a personal hearing in July 2004, the appellant stated that 
in about April 1977, while stationed at the Marine Corps Air 
Station in Yuma Arizona, he and a Marine had gone out one not 
and the Marine got drunk.  Transcript at 6 & 21 (2004).  He 
testified that he was awoken to find the Marine on top of 
him, raping him.  Id.  He added that he has suffered from 
severe anxiety and nervousness related to the incident ever 
since.  Id.  He stated that he did not report the incident 
out of shame and guilt.  Id. at 7.  He added that after the 
incident he asked his sister to relocate to be near him due 
to his anxiety and nervousness, and requested to be enrolled 
in school because it was the fastest way out.  Id. at 9-10.  
He further testified that a he was under stress due to a 
Petty Officer making lewd remarks to patients.  Id. at  11 & 
19.  

In an August 2004 statement, the appellant's private 
physician stated that  PTSD manifested by anxiety and 
depression was related to service.  The document notes the 
appellant's reported history of having been raped during 
service.  

In addition, a March 2003 VA examination report notes that 
the appellant is receiving Social Security Administration 
(SSA) benefits.  These records have not been associated 
with the claims file.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should schedule the 
appellant for a VA examination.  The 
examiner's attention should be directed 
to this remand.  The claims file should 
be reviewed.  The examiner should 
respond to the following:  1)  Does the 
appellant have a psychiatric disability, 
to include PTSD?  If so, is it at least 
as likely as not (i.e., 50 percent 
probability or greater) that any of 
current psychiatric disability is 
related to his service?  If PTSD is 
diagnosed, the exact stressor must be 
established.  A complete rational should 
accompany any opinion provided.  

2.  The AOJ should obtain all SSA 
records pertinent to the appellant's 
claim, to include any decisions and the 
medical records upon which those 
decisions were based.

3.  The AOJ, in a prior rating decision, 
referenced a suicide attempt at age 18.  
The AOJ should attempt to obtain the 
record.

4.  If the AOJ determines that a 
psychiatric disorder preexisted service, 
the AOJ must identify that disorder and 
comply with the opinions of the General 
Counsel regarding the presumption of 
soundness.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


